UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 1, 2007 Intermec, Inc. (Exact name of registrant as specified in its charter) Delaware 001-13279 95-4647021 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) 6001 36th Avenue West Everett, Washington www.intermec.com 98203-1264 (Address of principal executive offices and internet site) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 1, 2007, Intermec, Inc. issued a press release announcing our preliminary financial results for the third fiscal quarter ended September 30, 2007. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 7.01 Regulation FD Disclosure In the press release issued on November 1, 2007 and attached to this Current Report as Exhibit 99.1, we announced our outlook for the fourth quarter of 2007 with respect to our anticipated range of revenues and our anticipated range of diluted earnings per share from continuing operations. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 99.1 Press release issued by Intermec, Inc. dated November 1, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Intermec, Inc. (Registrant) Date: November 1, 2007 By: /s/ Lanny H. Michael Lanny H. Michael Senior Vice President and Chief Financial Officer
